Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 11/10/2020.
Claims 1-3, 6-10, 13-17 and 19-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite determining the progress of a medical diagnosis by averaging the frequency of symptoms gathered during inquiries. Specifically, the claim recites “obtaining… a list of symptom(s), retrieving… a sub-graph associated with the list of symptom(s) from a knowledge graph, extracting… a list of feature(s) from the retrieved sub-graph, estimating… an average number of inquiries based on the extracted list of feature(s) and calculating… the progress of the diagnosis process based on the estimated average number of inquiries, feeding… the extracted list of feature(s) to a regression model, obtaining… the estimated average number of inquiries, generating… corresponding decision trees respectively for a plurality of training sub-graphs, calculating… corresponding average numbers of inquiries respectively for the plurality of training sub-graphs based on the corresponding generated 
Turning to the dependent claims, claims 2, 9 and 16 describe data gathering describes as feeding the extracted list of features to a regression model and obtaining the estimated average number of inquiries, claims 7, 14 and 20 describe what the data is extracted such as the number of symptoms in the sub-graph occurred in inquires, the number of symptoms in the sub-graph not occurred in inquires, the number of nodes in the sub-graph, the number of links in the sub-graph, the number of symptoms in the sub-graph, the average out-degree for symptoms in the sub-graph, the average in-degree for symptoms in the sub-graph, the number of root causes in the sub-graph, the average out-degree for root causes in the sub-graph or the average in-degree for root causes in the subgraph, claims 3-6, 10-13 and 17-19 describes determining data described as calculating corresponding average numbers of inquiries respectively for the plurality of training sub-graphs based on the corresponding generated 
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a device, computer readable storage medium, processor, a processing unit and memory merely use a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the device, computer readable storage medium, processor, a processing unit and memory perform the steps or functions of “obtaining… a list of symptom(s), retrieving… a sub-graph associated with the list of symptom(s) from a knowledge graph, extracting… a list of feature(s) from the retrieved sub-graph. Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a device, computer readable storage medium, processor, a processing unit and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of 
Regarding the language of claims 8-14, the present claims recite " the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor." The Applicant's specification describes the types of media encompassed by the phrase "computer readable storage medium can be a tangible device that can retain and store instructions”, having transitory media, including carrier waves and signals, are non-statutory. Therefore, given the broadest reasonable interpretation, the computer readable storage medium may include transitory media (i.e. carrier waves, signal) as well as non-transitory storage devices. The Examiner suggests Applicant amend the claims to recite "a non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
enables timely feedback" in claim 1 is a relative term which renders the claim indefinite.  The term "timely feedback" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is the feedback runtime right away, in minutes or within 24-hours?
The term "enables timely feedback" in claim 8 is a relative term which renders the claim indefinite.  The term "timely feedback" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is the feedback runtime right away, in minutes or within 24-hours?
The term "enables timely feedback" in claim 15 is a relative term which renders the claim indefinite.  The term "timely feedback" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is the feedback runtime right away, in minutes or within 24-hours?
Claims 2-7, 9-14 and 16-20 incorporate the deficiencies of claims 1, 8 and 15, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuch (US 2012/0084092 A1) in view of Berthon-Jones (US 7,137,389 B2) further in view of Loghmani (US 2012/0185275 A1).
Claim 1:
Kozuch disclose a computer-implemented method, comprising:
obtaining, by a device operatively coupled to one or more processing units, a list of one or more symptoms (See Fig. 2 teaching ways to gather symptoms in chief complaints (Item 215) Specialty Questionnaire (Item 160 )and in Fig. 3 Input Symptoms, Risk Factors and Background Info mentioned in P0039, P0049 implemented on computers (P0027, P0071).);

retrieving, by the device, a sub-graph associated with the list of one or more symptoms from a knowledge graph (Exemplary graph shown as Fig. 6 teaches plotted symptoms mentioned in P0061-P0062.);

extracting, by the device, a list of one or more features from the retrieved sub-graph (Taught in P0063-P0065 as extracted knowledge from learned data.); 

Berthon-Jones teaches further estimating calculations or:

estimating, by the device, an average number of inquiries based on the extracted list of one or more features; and calculating, by the device, the progress of the diagnosis process based on the estimated average number of inquiries.

Berthon-Jones teaches that it is known in the art of instantaneous medical support at the time of the invention to estimating an average number of inquiries to see how the number of . Taught as a patient struggles to breath in Abstract, column 10, line 16 to column 11, lines 37, where the respiratory cycle averaged rate or rate of change is estimated.
Therefore, it would have been obvious to one of ordinary skill in the art of instantaneous medical support at the time of the invention to modify the method, software and system of Jones to estimating an average number of inquiries, as taught by Berthon-Jones, to see how the number of inquiries changes as the rate of changes, while providing medical support to critical condition patients.
Loghmani further teaches:
wherein the list of the one or more features comprises an average out-degree for the one or more symptoms in the sub-graph or an average in-degree for the one or more symptoms in the sub-graph (With average out-degree and in-degree as sequence ordering of a vertex, see graph theory metrics comprising vertex chromatic number, edge chromatic number, vertex covering number, edge covering and degree sequence number see P0022 and [P0103-P0104] one data field is treated as a node (or vertex), and another data field is treated as a line (or edge). For example, each distinct diagnosis is considered as a node, and each distinct symptom is considered as a line (edge). The topographic map that results from this view connects "strep throat" (i.e., a type of diagnosis) with "common cold" (e.g., another diagnosis) through their shared symptoms (lines) which may be "fever" and "cough" as indicated at (106) in FIG. 14B.);
wherein the estimating comprises feeding the extracted list of the one or more features to a trained regression model, wherein an input to the trained regression model is the list of the one or more features and an output of the regression model is the estimated average number of inquiries associated with the one or more features (With regression model 
to provide a virtual diagnosis service, wherein the use of the trained regression model reduces computing costs for the device and enables timely feedback during runtime of the virtual diagnosis service (The statistical pattern analysis and machine learning techniques (Abstract)  is applied to financial data, cost management, fraud detection (P0048-P049), expected symptoms profile, expected tests profile, expected treatment (type/duration) profile, expected expertise involved profile, expected complications profile, expected other sicknesses profile, expected follow-up profile, and expected cost profile [P0083].).
Loghmani teaches that it is known in the art of health cost management at the time of the invention to have average out-degree and in-degree graph sequencing, regression modelling from extracted data, cost and runtime management analysis to improve automated analysis of medical bills and health insurance documents. 
Therefore, it would have been obvious to one of ordinary skill in the art of health cost management
Claim 8:
Kozuch disclose a computer program product facilitating evaluation of the progress of a diagnosis process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Taught in P0018 as diagnosing symptoms of illness, recognizing patterns in symptoms and in P0070-P0072 as storage medium, memory, computer or microprocessor.) to:
obtains a list of one or more symptoms (See Fig. 2 teaching ways to gather symptoms in chief complaints (Item 215) Specialty Questionnaire (Item 160 )and in Fig. 3 Input Symptoms, Risk Factors and Background Info mentioned in P0039, P0049 implemented on computers (P0027, P0071).);

retrieve a sub-graph associated with the list of one of the more symptoms from a knowledge graph (Exemplary graph shown as Fig. 6 teaching plotted symptoms mentioned in P0061-P0062.);

extract a list of one of the more features from the retrieved sub-graph (Taught in P0063-P0065 as extracted knowledge from learned data.); 

Berthon-Jones teaches further estimating calculations or:

estimate an average number of inquiries based on the extracted list of one of the more features; and calculate the progress of the diagnosis process based on the estimated average number of inquiries.

Berthon-Jones teaches that it is known in the art of instantaneous medical support at the time of the invention to estimating an average number of inquiries to see how the number of inquiries changes as the rate of changes, while providing medical support to critical condition patients. Taught as a patient struggles to breath in Abstract, column 10, line 16 to column 11, lines 37, where the respiratory cycle averaged rate or rate of change is estimated.
Therefore, it would have been obvious to one of ordinary skill in the art of instantaneous medical support at the time of the invention to modify the method, software and system of Jones to estimating an average number of inquiries, as taught by Berthon-Jones, to see how the .
Loghmani further teaches:
wherein the list of the one or more features comprises an average out-degree for the one or more symptoms in the sub-graph or an average in-degree for the one or more symptoms in the sub-graph (With average out-degree and in-degree as sequence ordering of a vertex, see graph theory metrics comprising vertex chromatic number, edge chromatic number, vertex covering number, edge covering and degree sequence number see P0022 and [P0103-P0104] one data field is treated as a node (or vertex), and another data field is treated as a line (or edge). For example, each distinct diagnosis is considered as a node, and each distinct symptom is considered as a line (edge). The topographic map that results from this view connects "strep throat" (i.e., a type of diagnosis) with "common cold" (e.g., another diagnosis) through their shared symptoms (lines) which may be "fever" and "cough" as indicated at (106) in FIG. 14B.);
wherein the estimation comprises a feeding of the extracted list of the one or more features to a trained regression model, wherein an input to the trained regression model is the list of the one or more features and an output of the regression model is the estimated average number of inquiries associated with the one or more features (With regression model as the evaluation of a progress of a diagnosis process comprising "symptom" type nodes as start nodes, one or more "disease" type nodes as end nodes, and all paths from start nodes to end nodes, see Fig. 14B Diagnosis-Symptom Graph with Strep Throat, Pneumonia, Common Cold and Tick Fever as disease-type nodes with coughing and fever along the node paths mentioned in P0102-P0104. Symptoms can be gathered from user device shown in Fig. 21A, Fig. 21B, P0113-P0115.); and
to provide a virtual diagnosis service, wherein the use of the trained regression model reduces computing costs for the device and enables timely feedback during runtime of the virtual diagnosis service (The statistical pattern analysis and machine learning techniques (Abstract)  is applied to financial data, cost management, fraud detection (P0048-P049), expected symptoms profile, expected tests profile, expected treatment (type/duration) profile, expected expertise involved profile, expected complications profile, expected other sicknesses profile, expected follow-up profile, and expected cost profile [P0083].).
Loghmani teaches that it is known in the art of health cost management at the time of the invention to have average out-degree and in-degree graph sequencing, regression modelling from extracted data, cost and runtime management analysis to improve automated analysis of medical bills and health insurance documents. 
Therefore, it would have been obvious to one of ordinary skill in the art of health cost management at the time of the invention to modify the method, software and system of Kozuch and Berthon-Jones to have average out-degree and in-degree graph sequencing, regression modelling from extracted data, cost and runtime management analysis, as taught by Loghmani, to improve automated analysis of medical bills and health insurance documents.
Claim 15:
Kozuch disclose a computer system, comprising:
a memory that stores computer executable components; and a processing unit that executes the computer executable components stored in the memory, wherein the computer executable components comprise: at least one computer-executable component (Taught in P0070-P0072 as storage medium, memory, computer or microprocessor.): 

obtains a list of one or more symptoms (See Fig. 2 teaching ways to gather symptoms in chief complaints (Item 215) Specialty Questionnaire (Item 160 )and in Fig. 3 Input Symptoms, Risk Factors and Background Info mentioned in P0039, P0049 implemented on computers (P0027, P0071).);

retrieves a sub-graph associated with the list of symptom from a knowledge graph (Exemplary graph shown as Fig. 6 teaching plotted symptoms mentioned in P0061-P0062.);

extracts a list of one or more features from the retrieved sub-graph (Taught in P0063-P0065 as extracted knowledge from learned data.); 

Berthon-Jones teaches further estimating calculations or:

estimates an average number of inquiries based on the extracted list of one or more features; and calculates the progress of the diagnosis process based on the estimated average number of inquiries.

Berthon-Jones teaches that it is known in the art of instantaneous medical support at the time of the invention to estimating an average number of inquiries to see how the number of inquiries changes as the rate of changes, while providing medical support to critical condition patients. Taught as a patient struggles to breath in Abstract, column 10, line 16 to column 11, lines 37, where the respiratory cycle averaged rate or rate of change is estimated.
Therefore, it would have been obvious to one of ordinary skill in the art of instantaneous medical support at the time of the invention to modify the method, software and system of Jones to estimating an average number of inquiries, as taught by Berthon-Jones, to see how the number of inquiries changes as the rate of changes, while providing medical support to critical condition patients.
Loghmani further teaches:
wherein the list of the one or more features comprises an average out-degree for the one or more symptoms in the sub-graph or an average in-degree for the one or more symptoms in the sub-graph (With average out-degree and in-degree as sequence ordering of a vertex, see graph theory metrics comprising vertex chromatic number, edge chromatic number, vertex covering number, edge covering and degree sequence number see P0022 and [P0103-P0104] one data field is treated as a node (or vertex), and another data field is treated as a line (or edge). For example, each distinct diagnosis is considered as a node, and each distinct symptom is considered as a line (edge). The topographic map that results from this view connects "strep throat" (i.e., a type of diagnosis) with "common cold" (e.g., another diagnosis) through their shared symptoms (lines) which may be "fever" and "cough" as indicated at (106) in FIG. 14B.);
wherein the estimation comprises a feeding of the extracted list of the one or more features to a trained regression model, wherein an input to the trained regression model is the list of the one or more features and an output of the regression model is the estimated average number of inquiries associated with the one or more features (With regression model as the evaluation of a progress of a diagnosis process comprising "symptom" type nodes as start nodes, one or more "disease" type nodes as end nodes, and all paths from start nodes to end nodes, see Fig. 14B Diagnosis-Symptom Graph with Strep Throat, Pneumonia, Common Cold and Tick Fever as disease-type nodes with coughing and fever along the node paths mentioned in P0102-P0104. Symptoms can be gathered from user device shown in Fig. 21A, Fig. 21B, P0113-P0115.); and
to provide a virtual diagnosis service, wherein the use of the trained regression model reduces computing costs for the device and enables timely feedback during runtime of the virtual diagnosis service (The statistical pattern analysis and machine learning techniques (Abstract)  is applied to financial data, cost management, fraud detection (P0048-P049), expected symptoms profile, expected tests profile, expected treatment (type/duration) profile, expected expertise involved profile, expected complications profile, expected other sicknesses profile, expected follow-up profile, and expected cost profile [P0083].).
Loghmani teaches that it is known in the art of health cost management at the time of the invention to have average out-degree and in-degree graph sequencing, regression modelling from extracted data, cost and runtime management analysis to improve automated analysis of medical bills and health insurance documents. 
health cost management at the time of the invention to modify the method, software and system of Kozuch and Berthon-Jones to have average out-degree and in-degree graph sequencing, regression modelling from extracted data, cost and runtime management analysis, as taught by Loghmani, to improve automated analysis of medical bills and health insurance documents.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuch (US 2012/0084092 A1) in view of Berthon-Jones (US 7,137,389 B2) in view of Loghmani (US 2012/0185275 A1) further in view of De Bruin (US 2014/0279746 A1).
Claims 2, 9 & 16:
De Bruin further teaches wherein the estimation of the average number of inquiries based on the extracted list of the one or more features further comprises:
obtaining, by the device, the estimated average number of inquiries (Extracted data for regression model analysis is taught in P0114, P0118-P0120, where averaging is taught (P0164-P0166) for the regression model analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting treatment efficacy at the time of the invention to modify the method, software and system of Kozuch, Berthon-Jones and Loghmani to have feeding the extracted list of features to a regression model and obtaining the estimated average number of inquiries, as taught by De Bruin, to optimize diagnosing patients using rule-based analysis.
Claims 3, 10 & 17:
De Bruin further teaches:
wherein the trained regression model is trained by:
generating, by the device, corresponding decision trees respectively for a plurality of training sub-graphs;
calculating, by the device, corresponding average numbers of inquiries respectively for the plurality of training sub-graphs based on the corresponding generated decision trees;
extracting, by the device, corresponding lists of one or more features respectively for the plurality of training sub-graphs; and
generating, by the device, training data of the regression model with the extracted lists of the one or more features and the corresponding calculated average numbers of inquiries (Extracted data for regression model analysis, using decision tree is taught in P0114, P0118-P0120, where decision tree, digital clinician (P0124) has analysis based on medical attributes, symptoms, critical parameters (P0128), P0137). Averaging and training data pair are taught (P0017-P018, P0163-P0166) for the regression model analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting treatment efficacy at the time of the invention to modify the method, software and system of Kozuch, Berthon-Jones and Loghmani to have averaging and training data pair for the regression model analysis, as taught by De Bruin, to optimize diagnosing patients using rule-based analysis.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuch (US 2012/0084092 A1) in view of Berthon-Jones (US 7,137,389 B2) in view of Loghmani (US 2012/0185275 A1) further in view of Brunner (US 2017/0249434 A1).
Claims 4, 11 & 18:
Brunner further teaches:
obtaining a current number of inquiries;
dividing the current number of inquiries by the estimated average number of inquiries (Taught as daily averages (P0018, P0166) with exemplary ensemble averaging and weighing analytical answers (P0194).).
.
Claims 5-7, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuch (US 2012/0084092 A1) in view of Berthon-Jones (US 7,137,389 B2) in view of Loghmani (US 2012/0185275 A1) further in view of Iliff (US 2002/0040183 A1).
Claims 5, 12 & 18:
Iliff further teaches:
wherein the obtaining, retrieving, extracting, estimating and calculating are performed recursively for each iteration of inquiries (See Diagnostic Loop Overview in Fig. 1-6, Fig. 11, 21, 22 and 24, where entered chief complaints are obtain (Step 202), entered symptoms are retrieved (Fig. 3) with urgent , serious diseases are marked (Steps 306, 312). The likely disease sets of a patient (P0086) construe estimating and computing dynastic weight and synergies by calculating a diagnosis (Steps 140, 150 mentioned in P0401).).
Therefore, it would have been obvious to one of ordinary skill in the art of symptom analysis at the time of the invention to modify the method, software and system of Kozuch, Berthon-Jones and Loghmani to obtaining, retrieving, extracting, estimating and calculating are performed recursively, as taught by De Bruin, to optimize diagnosing patients using rule-based analysis.
Claims 6, 13 & 19:
Iliff further teaches:
wherein the obtaining of the list of the one or more symptoms comprises: receiving, by the device, at least one inquiry from a user; and performing, by the device, natural language processing on the received at least one inquiry (Taught in P0164-P0171, and in [P0421] A question valuator object obtains a symptom value at time t by asking an on-line patient one or more questions. To ask the questions, it uses one or more node objects that are pre-programmed by the script author to communicate with the patient in some natural language, using appropriate instructions, definitions, explanations, questions, and response choices.).
Therefore, it would have been obvious to one of ordinary skill in the art of symptom analysis at the time of the invention to modify the method, software and system of Kozuch, Berthon-Jones and Loghmani to have natural language processing inquiring, as taught by De Bruin, to optimize diagnosing patients using rule-based analysis.
Claims 7, 14 & 20:
Iliff further teaches:
wherein the list of extracted one or more features comprises at least one of the following: the number of symptoms in the sub-graph occurred in inquiries; the number of symptoms in the sub-graph not occurred in inquiries; the number of nodes of the sub-graph; the number of links of the sub-graph; the number of symptoms in the sub-graph; the number of root causes in the sub-graph; the average out-degree for root causes in the sub-graph; or the average in-degree for root causes in the subgraph (Taught in P0458-P0460, as a number of asked questions serving as inquires.).
Therefore, it would have been obvious to one of ordinary skill in the art of symptom analysis at the time of the invention to modify the method, software and system of Kozuch, Berthon-Jones and Loghmani to have number of inquiries, as taught by De Bruin, to optimize diagnosing patients using rule-based analysis.

Response to Arguments
Applicant argues that there is a technological improvement, reciting claim elements of claim 1, 8 and 15, e.g. see pgs. 9-11 of Remarks – Examiner disagrees.
Applicant has taken the time to recite amended claim language and the Specification without explaining how using the trained model regression model enables timely feedback during runtime or how any technology has improved  the functioning of the computer itself have been genuinely set forth and are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve determining the progress of a medical diagnosis by averaging the frequency of symptoms gathered during inquiries (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
Applicant’s arguments, see pages 12-13, filed 11/10/2020, with respect to the 112 (a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 112(b) and 103(a) and applied new art and art already of record.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria P. Augustine can be reached at 313.446.4858.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686